--------------------------------------------------------------------------------

Exhibit 10.4
 
 
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 1, 2007, between
LINCOLN EDUCATIONAL SERVICES CORPORATION, a New Jersey corporation (the
“Company”), and Scott M. Shaw (the “Executive”).
 
WHEREAS, the Executive is currently employed by the Company;
 
WHEREAS, the Executive and the Company entered into an Employment Agreement,
dated January 3, 2005 (the “Original Agreement”), which set forth the terms and
conditions of the Executive’s employment with the Company;
 
WHEREAS, the Original Agreement was amended on March 1, 2005 and again on
January 24, 2007 (the “Amendments”);
 
WHEREAS, the parties desire that this Agreement supersede the Original Agreement
and the Amendments;
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:
 

 
1.
EFFECTIVENESS OF AGREEMENT

 
This Agreement shall become effective, and shall supersede the Original
Agreement and the Amendments as of the date hereof (the “Effective Date”).
 

 
2.
EMPLOYMENT AND DUTIES

 
2.1    Position and Duties. The Company hereby continues to employ the
Executive, and the Executive agrees to serve, as Executive Vice President of the
Company, upon the terms and conditions contained in this Agreement.  The
Executive shall report to the Chairman of the Board of Directors of the Company
(the “Board”) and the Chief Executive Officer of the Company and perform duties
and services for the Company commensurate with the Executive’s position.  Except
as may otherwise be approved in advance by the Board or the Compensation
Committee of the Board (the “Committee”), the Executive shall render his
services exclusively to the Company during his employment under this Agreement
and shall devote substantially all of his working time and efforts to the
business and affairs of the Company.
 
2.2    Term of Employment. The Executive’s employment under this Agreement shall
terminate on December 31, 2008, unless terminated earlier pursuant to Section 5
or extended pursuant to Section 6.1 (the “Employment Period”).
 
2.3    Location of Work. The Executive shall be based in the United States in
West Orange, New Jersey. However, the Executive agrees to undertake whatever
domestic and worldwide travel is required by the Company. The Executive shall
not be required or permitted to relocate without the mutual, written consent of
the Executive and the Company.
 

--------------------------------------------------------------------------------




 
3.
COMPENSATION

 
3.1    Base Salary. Subject to the provisions of Sections 5 and 6, the Executive
shall be entitled to receive a base salary (the “Base Salary”) at a rate of
$290,000 per annum during the Employment Period, such rate to be effective as of
January 1, 2007. Such rate may be adjusted upwards, but not downwards, from time
to time by the Board or the Committee, in their sole discretion. The Base Salary
shall be paid in equal installments on a biweekly basis or in accordance with
the Company’s current payroll practices, less all required deductions. The Base
Salary shall be pro-rated for any period of service less than a full year.
 
3.2    Annual Bonus. Subject to the provisions of Sections 5 and 6, the
Executive shall be eligible to earn an annual bonus for 2007 and each full
calendar year thereafter during the Employment Period (the “Annual Bonus”), the
amount of which shall be based upon performance targets or such other criteria
that are determined by the Board or the Committee pursuant to the provisions of
the Company’s Key Management Team Incentive Compensation Plan ( the “Incentive
Plan”) in effect for the applicable calendar year. The Company shall pay the
Annual Bonus to the Executive no later than three weeks following receipt by the
Board or the Committee of the Company’s audited financial statements for the
applicable fiscal year. The Annual Bonus shall be prorated for any year in which
the Executive’s employment is terminated due to death or Disability (as defined
in Appendix A). If during the Employment Period the Executive’s employment is
terminated by the Company (or any successor thereto) for Cause (as defined in
Exhibit A) or the Executive resigns from his employment other than for Good
Reason (as defined in Exhibit A) prior to the payout of any Annual Bonus due for
a completed calendar, the Executive shall not receive such Annual Bonus.
 
3.3    Reimbursement of Expenses. The Company shall reimburse the Executive for
reasonable travel and other business expenses incurred by him in the fulfillment
of his duties hereunder upon presentation by the Executive of an itemized
account of such expenditures, in accordance with Company practices.
 

 
4.
EMPLOYEE BENEFITS

 
4.1    General. The Executive shall, during the Employment Period, be included,
to the extent eligible thereunder, in all employee benefit plans, programs and
arrangements (including, without limitation, any plans, programs or arrangements
providing for retirement benefits, profit sharing, disability benefits, health
and life insurance or vacation and paid holidays) that shall be established by
the Company for, or made available to, its senior executives. In addition, the
Company shall furnish the Executive with coverage by the Company’s customary
director and officer indemnification arrangements, subject to applicable law.
 
4.2    Automobile. During the Employment Period, the Company shall provide the
Executive with an automobile for business and personal use and pay for
associated costs, including automobile insurance, parking and fuel, in
accordance with the Company’s practices as consistently applied to other key
employees.
 
2

--------------------------------------------------------------------------------




 
5.
TERMINATION OF EMPLOYMENT

 
5.1    Effect of an Involuntary Termination. Subject to the provisions of
Sections 6, 9.5 and 11.2, if during the Employment Period there is an
“Involuntary Termination” (as defined below) of the Executive’s employment, the
Company shall pay to the Executive:
 
(i)    an amount equal to one and one half times the sum of (x) the Executive’s
annual Base Salary, at a rate in effect at the date of such termination plus (y)
the average of the Annual Bonuses paid to the Executive for the two years
immediately prior to the year in which the Involuntary Termination occurs;
 
(ii)   all outstanding reasonable travel and other business expenses that he
incurred as of the date of his termination; and
 
(iii)   the employer portion of the premiums necessary to continue the
Executive’s health care coverage until the earlier of (1) the first anniversary
of the date of such Involuntary Termination and (2) the date on which the
Executive is covered under another group health plan (which coverage, once
obtained, must be promptly disclosed by the Executive to the Company).
 
The Executive shall also be entitled to (i) the continued use of an automobile
and payment of associated costs by the Company pursuant to Section 4.2 until the
later of (x) the first anniversary of the date of such Involuntary Termination
and (y) the second anniversary of the Effective Date and (ii) receive any other
accrued compensation and benefits otherwise payable to him as of the date of his
termination, including, without limitation, any Annual Bonus due for a completed
calendar year. All payments made under Sections 5.1(a)(i) and (ii) above shall
be made by the Company (or its successor) in a lump-sum amount no later than
thirty days after the date of the Executive’s termination of employment;
provided, however, that the payment of such lump sum shall be deferred for six
months and one day following such termination (i) if necessary to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) or
(ii) in the event such payment, as determined in the sole discretion of the
Company (or its successor), could cause the Executive to be subject to interest
and penalties under Section 409A of the Code.
 
For purposes of this Agreement, “Involuntary Termination” means the termination
of the Executive’s employment (i) by the Company (or any successor thereto)
without Cause, as defined in Appendix A, or (ii) by the Executive for Good
Reason, as defined in Appendix A.
 
5.2    Effect of a Termination for Cause or Resignation without Good Reason.
Subject to the provisions of Sections 3.2 and 6, if during the Employment
Period, the Executive’s employment is terminated by the Company (or any
successor thereto) for Cause or the Executive resigns from his employment other
than for Good Reason, the Company shall pay to the Executive, any (i) accrued
but unpaid Base Salary earned through the date of his termination,
(ii) unreimbursed expenses, plus (iii) accrued but unpaid employee benefits set
forth in Section 4.1 above as determined in accordance with the provisions of
the applicable employee benefit plans or programs of the Company.
 
3

--------------------------------------------------------------------------------



5.3    Effect of a Termination due to Death or Disability. Subject to the
provisions of Sections 3.2 and 6, if during the Employment Period, the
Executive’s employment is terminated by the Company (or any successor thereto)
due to death or Disability, as defined in Appendix A, the Company shall pay to
the Executive, or if applicable his estate any (i) accrued but unpaid Base
Salary earned through the date of his termination, (ii) unreimbursed expenses,
plus (iii) accrued but unpaid employee benefits set forth in Section 4.1 above
as determined in accordance with the provisions of the applicable employee
benefit plans or programs of the Company including, without limitation, any
Annual Bonus due but not yet paid for a completed calendar year.
 

 
6.
EFFECT OF A CHANGE IN CONTROL

 
6.1    New Term of Employment. Notwithstanding anything to the contrary in this
Agreement, upon the occurrence of a Change in Control, as defined in Appendix A,
during the Employment Period, the Company (or its successor) shall renew this
Agreement for a period of two years commencing on the date of the Change in
Control and ending on the second anniversary of the date of the Change in
Control.
 
6.2    Acceleration of Options. Notwithstanding anything to the contrary in any
of the Option Documents, as defined in Appendix A, upon a Change in Control, all
outstanding stock options granted by the Company or any of its affiliates to the
Executive shall become fully vested and immediately exercisable on the date of
the Change in Control.
 
6.3    Right of Termination. Notwithstanding anything to the contrary in this
Agreement, during a thirty-day period commencing on the first anniversary of the
date of the Change in Control, the Executive shall have the right to resign from
his employment with the Company (or its successor) for any reason and receive an
amount equal to (i) one times the amount of his Base Salary, as is then in
effect, plus (ii) one times the average of the Annual Bonuses paid to the
Executive for the two years immediately prior to the year in which such
resignation occurs; provided, however, that, if such resignation constitutes an
Involuntary Termination, Section 5.1 shall apply (in lieu of this Section 6.3).
All payments made under this Section 6.3 shall be made by the Company (or its
successor) in a lump-sum amount no later than thirty days after the date of the
Executive’s termination of employment; provided, however, that the payment of
such lump sum shall be deferred for six months and one day following such
termination (i) if necessary to comply with Section 409A of the Code or (ii) in
the event such payment, as determined in the sole discretion of the Company (or
its successor), could cause the Executive to be subject to interest and
penalties under Section 409A of the Code.
 

 
7.
REDUCTION OF PAYMENTS

 
If any amounts due to the Executive under this Agreement and any other
agreement, plan or arrangement of or with the Company or any of its affiliates
constitute a “parachute payment” as such term is defined in Section 280G(b)(2)
of the Code, and the amount of the parachute payment, reduced by all federal,
state and local taxes applicable thereto, including the excise tax imposed
pursuant to Section 4999 of the Code, is less than the amount the Executive
would receive if he was paid three times his “base amount”, as defined in
Section 280G(b)(3) of the Code, less $1.00, reduced by all federal, state and
local taxes applicable thereto, then the aggregate of the amounts constituting
the parachute payment will be reduced (or returned by the Executive if it has
already been paid to him) to an amount that will equal three times the
Executive’s base amount less $1.00. Any determination to be made with respect to
this Section 7 shall be made by an accounting firm jointly selected by the
Company and the Executive and paid for by the Company, and which may be the
Company’s independent auditors.
 
4

--------------------------------------------------------------------------------




 
8.
NO ADDITIONAL RIGHTS

 
The Executive shall have no right to receive any compensation or benefits upon
his termination or resignation of employment, except (i) as expressly set forth
in Sections 5 and 6 above, where applicable, or (ii) as determined in accordance
with the provisions of the employee benefit plans or programs of the Company.
 

 
9.
RESTRICTIVE COVENANTS

 
9.1    Noncompetition. During the term of the Executive’s employment with the
Company (or any successor thereto) and continuing for one year thereafter, the
Executive shall not, without the prior written consent of the Company, directly
or indirectly, own, manage, operate, join, control, or participate in the
ownership, management, operation or control of, or be employed by or connected
in any manner with, any Competing Business, whether for compensation or
otherwise; provided, however, that the Executive shall be permitted to hold,
directly or indirectly, less than 1% of any class of securities of any entity
that is listed on a national securities exchange or on the NASDAQ National
Market System. Notwithstanding the foregoing, this Section 9.1 shall cease to
apply upon the termination of the Executive’s employment with the Company (or
any successor thereto) resulting from (i) an Involuntary Termination or (ii) the
Executive’s resignation pursuant to Section 6.3. For purposes of this Agreement,
“Competing Business” means any business within the United States that involves
for-profit, post secondary education.
 
9.2    Nonsolicitation. During the term of the Executive’s employment with the
Company (or any successor thereto) and continuing for one year thereafter, the
Executive shall not, without the prior written consent of the Company, directly
or indirectly, as a sole proprietor, member of a partnership, stockholder,
investor, officer or director of a corporation, or as an employee, associate,
consultant or agent of any person, partnership, corporation or other business
organization or entity other than a member of the Company or any of its
subsidiaries or affiliates (the “Company Group”) (i) solicit or endeavor to
entice away from any member of the Company Group, any person or entity who is,
or was on the date of this Agreement, employed by, or serving as a key
consultant of, any member of the Company Group or (ii) solicit or endeavor to
entice away from any member of the Company Group, any person or entity who is,
or was on the date of this Agreement, a customer or client (or reasonably
anticipated to become a customer or client) of any member of the Company Group.
 
5

--------------------------------------------------------------------------------



9.3    Confidentiality. The Executive shall not at any time, except in
performance of his obligations to the Company Group under the provisions of this
Agreement and as an employee of the Company, directly or indirectly, disclose or
use any secret or protected information that he may learn or has learned by
reason of his association with any member of the Company Group. The term
“protected information” includes trade secrets and confidential and proprietary
business information of the Company Group, including, but not limited to,
customers (including potential customers), sources of supply, processes,
methods, plans, apparatus, specifications, materials, pricing information,
intellectual property (including applications and rights in discoveries,
inventions or patents), internal memoranda, marketing plans, contracts,
finances, personnel, research and internal policies, but shall exclude any
information which (i) is or becomes available to the public or is generally
known in the industry or industries in which the Company Group operates other
than as a result of disclosure by the Executive in violation of this Section 9.3
or (ii) the Executive is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law.
 
9.4    Exclusive Property. The Executive confirms that all protected information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by the Executive relating to the
business of the Company shall be and remain the property of the Company Group.
 
9.5    Compliance with Restrictive Covenants. Without intending to limit any
other remedies available to the Company Group and except as required by law, in
the event that the Executive breaches or threatens to breach any of the
covenants set forth in this Section 9, (i) the Company Group shall be entitled
to seek a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 9 or such other relief as may be required to enforce any of such
covenants and (ii) all obligations of the Company to make payments and provide
benefits under this Agreement shall immediately cease.
 

 
10.
ARBITRATION

 
10.1   General. Subject to Section 9.5 above, any dispute or controversy arising
under or in connection with this Agreement that cannot be mutually resolved by
the Executive and the Company shall be settled exclusively by arbitration in
West Orange, New Jersey before three arbitrators of exemplary qualifications and
stature. The Executive and the Company shall each select one arbitrator. The
arbitrators selected by the Executive and the Company shall jointly select the
third arbitrator. Judgment may be entered on the arbitrators’ award in any court
having jurisdiction. The Executive and the Company hereby agree that the
arbitrators shall be empowered to enter an equitable decree mandating specific
enforcement of the provisions of this Agreement.
 
10.2   Associated Costs. The cost of the arbitration shall be borne by the
parties in the manner determined by the arbitrators. If, however, the dispute
concerns contractual rights that arise in the event of or subsequent to a Change
in Control, the costs of arbitration (and any reasonable attorney’s fees
incurred by the Executive) shall be borne by the Company, unless the arbitrators
determine that the Executive commenced such arbitration on unfounded or
unreasonable grounds.
 
6

--------------------------------------------------------------------------------




 
11.
MISCELLANEOUS

 
11.1   Communications. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered, or on the fifth business day after mailed if
delivered personally or mailed by registered or certified mail (postage prepaid,
return receipt requested), to the relevant party at the following address (or at
such other address for a party as shall be specified by like notice, except that
notices of change of address shall be effective upon receipt):
 
 
if to the Company:
200 Executive Drive, Suite 340
West Orange, New Jersey 07052
Attention: General Counsel
 
if to the Executive:
200 Executive Drive, Suite 340
West Orange, New Jersey 07052
 
11.2   Waiver and Release. As a condition to receiving the payments set forth in
Section 5.1 or Section 6.3, as applicable, the Executive shall be required to
execute and not revoke a Waiver and Release (relating to the Executive’s release
of claims against the Company Group) substantially in the form attached hereto
as Appendix B.
 
11.3   Waiver of Breach; Severability. (a) The waiver by the Executive or the
Company of a breach of any provision of this Agreement by the other party hereto
shall not operate or be construed as a waiver of any subsequent breach by either
party.
 
(b)   The parties hereto recognize that the laws and public policies of various
jurisdictions may differ as to the validity and enforceability of covenants
similar to those set forth herein. It is the intention of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and policies of each jurisdiction in which enforcement may be sought,
and that the unenforceability (or the modification to conform to such laws or
policies) of any provisions hereof shall not render unenforceable, or impair,
the remainder of the provisions hereof. Accordingly, if at the time of
enforcement of any provision hereof, a court of competent jurisdiction holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope, or geographic
area reasonable under such circumstances shall be substituted for the stated
period, scope or geographical area and that such court shall be allowed to
revise the restrictions contained herein to cover the maximum period, scope and
geographical area permitted by law.
 
11.4   Assignment; Successors. No right, benefit or interest hereunder shall be
assigned, encumbered, charged, pledged, hypothecated or be subject to any setoff
or recoupment by the Executive. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the Company.
 
7

--------------------------------------------------------------------------------



11.5   Entire Agreement. This Agreement and the Option Documents represent the
entire agreement of the parties and shall supersede any and all previous
contracts, arrangements or understandings between the Company and the Executive
relating to the subject matter hereof, including, without limitation, the
Original Agreement and the Amendments. This Agreement may be amended at any time
by mutual written agreement of the parties hereto.
 
11.6   Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required under the Company’s employee benefit plans, if
any.
 
11.7   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New Jersey.
 
11.8   Headings. The headings in this Agreement are for convenience only and
shall not be used to interpret or construe any of its provisions.
 
11.9   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand as of the day and year first written
above.
 
 

 
LINCOLN EDUCATIONAL SERVICES CORPORATION
       
By:
/s/ David F. Carney
   
Name: David F. Carney
   
Title: Chairman & CEO
       
EXECUTIVE
       
/s/ Scott M. Shaw
 
Scott M. Shaw

 
8

--------------------------------------------------------------------------------



APPENDIX A
 
“Cause” shall mean, with respect to the Executive, the following:
 

 
(a)
prior to a Change in Control, (i) the Executive’s willful failure to perform the
duties of his employment in any material respect, (ii) malfeasance or gross
negligence in the performance of the Executive’s duties of employment, (iii) the
Executive’s conviction of a felony under the laws of the United States or any
state thereof (whether or not in connection with his employment), (iv) the
Executive’s intentional or reckless disclosure of protected information
respecting any member of the Company Group’s business to any individual or
entity which is not in the performance of the duties of his employment, (v) the
Executive’s commission of an act or acts of sexual harassment that would
normally constitute grounds for termination, or (vi) any other act or omission
by the Executive (other than an act or omission resulting from the exercise by
the Executive of good faith business judgment), which is materially injurious to
the financial condition or business reputation of any member of the Company
Group; provided, however, that in the case of (i) and (ii) above, the Executive
shall not be deemed to have been terminated for cause unless he has received
written notice of the alleged basis therefor from the Company, and fails to
remedy the matter within 30 days after he has received such notice, except that
no such “cure opportunity” shall be required in the case of two separate
episodes occurring within any 12-month period that give the Company the right to
terminate for cause for such reason; or

 

 
(b)
on or after a Change in Control, (i) the Executive’s willful failure to perform
the duties of his employment in any material respect, (ii) malfeasance or gross
negligence in the performance of the Executive’s duties of employment, (iii) the
Executive’s conviction of a felony under the laws of the United States or any
state thereof (whether or not in connection with his employment), (iv) the
Executive’s intentional or reckless disclosure of protected information
respecting any member of the Company Group’s business to any individual or
entity which is not in the performance of the duties of his employment;
provided, however, that in the case of (i) and (ii) above, the Executive shall
not be deemed to have been terminated for cause unless he has received written
notice of the alleged basis therefor from the Company, and fails to remedy the
matter within 30 days after he has received such notice, except that no such
“cure opportunity” shall be required in the case of two separate episodes
occurring within any 12-month period that give the Company the right to
terminate for cause for such reason.

 
“Change in Control” shall mean:
 

 
(a)
when a “person” (as defined in Section 3(a)(9) of the Exchange Act), including a
“group” (as defined in Section 13(d) and 14(d) of the Exchange Act), either
directly or indirectly becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) of 25% or more of either (1) the then outstanding Common
Stock, or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company;
(2) any acquisition by the Company; or (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 
A-1

--------------------------------------------------------------------------------




 
(b)
when, during any period of 24 consecutive months during the Employment Period,
the individuals who, at the beginning of such period, constitute the Board (the
“Company Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof; provided, however, that a director who
was not a director at the beginning of such 24-month period shall be deemed to
be a Company Incumbent Director if such director was elected by, or on the
recommendation of or with the approval of at least two-thirds of the directors
of the Company, who then qualified as Company Incumbent Directors;

 

 
(c)
when the stockholders of the Company approve a reorganization, merger or
consolidation of the Company without the consent or approval of a majority of
the Company Incumbent Directors;

 

 
(d)
consummation of a merger, amalgamation or consolidation of the Company with any
other corporation, the issuance of voting securities of the Company in
connection with a merger, amalgamation or consolidation of the Company or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (each, a “Business
Combination”), unless, in each case of a Business Combination, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Common Stock outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then outstanding shares of common stock and 50%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Common Stock; or

 

 
(e)
a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company;


A-2

--------------------------------------------------------------------------------


 
provided, however, that in no event shall a Change in Control be deemed to have
occurred so long as Stonington Partners, Inc., together with Five Mile River
Capital, LLC and any of their respective affiliates, remain the person or group
with the largest single beneficial ownership stake in the outstanding Common
Stock and combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of the Company’s directors.
 
“Disability” shall mean the inability of the Executive to perform substantially
his duties and responsibilities to the Company or any of its subsidiaries by
reason of a physical or mental disability or infirmity (a) for a continuous
period of six months or (b) at such earlier time as the Executive submits
medical evidence of such disability to the reasonable satisfaction of the
Committee that the Executive has a physical or mental disability or infirmity
that shall likely prevent him from substantially performing his duties and
responsibilities for six months or longer. The date of such Disability shall be
on the last day of such six-month period or the day on which the Committee
determines that the Executive has a physical or mental disability or infirmity
as provided in clause (b) herein.
 
“Good Reason” shall mean, with respect to the Executive, the occurrence of any
of the following (without his written consent): (a) a reduction in the
Executive’s Base Salary or minimum guaranteed Annual Bonus; (b) an adverse
change in the Executive’s title, authority, duties, responsibilities or
reporting lines as specified in Section 2.1; (c) the relocation of the
Executive’s principal place of employment to a location more than 10 miles from
West Orange, New Jersey; (d) a failure by the Company to pay material
compensation when due in connection with the Executive’s employment; or (e) a
material breach of this Agreement by the Company; provided, however, that, if
any such Good Reason is reasonably susceptible to cure, then the Executive shall
not terminate his employment hereunder unless the Executive first provides the
Company with written notice of his intention to terminate and of the grounds for
such termination, and the Company has not, within 10 business days following
receipt of such written notice, cured such Good Reason.
 
“Option Documents” shall mean, with respect to the Executive, each of the
following documents to the extent applicable: (a) the Management Stockholders
Agreement, dated January 1, 2002, among the Company, Back to School Acquisition
LLC and certain Management Investors; (b) the Lincoln Technical Institute
Management Stock Option Plan, effective January 1, 2002, and any stock option
agreement thereunder; (c) the Management Stock Subscription Agreement, dated
January 1, 2002, among the Company and certain Management Investors; (d) any
option agreements or other equity awards under the Company’s 2005 Long-Term
Incentive Plan; and (e) any stock pledge agreement or promissory note relating
to the Executive’s stock options or shares of Company common stock underlying
such options.
 
 
A-3

--------------------------------------------------------------------------------